Exhibit 13 Jacksonville Bancorp, Inc. 2009 Annual Report To Our Shareholders: 2009 was one of the most difficult years on record for the U.S. economy and for many institutions in the banking industry.At year end, nationwide foreclosure filings totaled more than 3.1 million, unemployment stood at 10.0 percent and five of the preceding seven quarters showed a decline in real GDP.Many banks were closed and more closures are forecasted.Despite the severity of the nationwide recession, your bank was able to achieve significant core deposit growth, maintain a low number of nonperforming loans and enjoy a profitable year. At year end, total deposits had increased $16.5 million with most of the growth occurring in checking and savings accounts.We believe this type of core deposit growth is a reflection of consumer confidence and preference for a community bank staffed by people they know.The combination of growth in lower cost deposits and lower market interest rates resulted in an expansion of our net interest margin. While we were able to achieve a number of operating efficiencies, we also experienced increases in two major expense areas.In 2009, the FDIC required all financial institutions to pay substantially higher insurance premiums.For Jacksonville Savings Bank, the increase amounted to more than $500,000.Also, in recognition of the economic hardship occurring in our market area and its impact on our analysis, we recorded a significant increase in our provision for loan losses.Although we remain committed to lending in our local markets, we will also be vigilant in evaluating the quality of our loans.In spite of these additional expenses, net income for 2009 was $1,396,167. In an effort to position ourselves for future growth, we announced in January, 2010 that we would be converting from a mutual holding company (MHC) form of ownership to a 100% stock company.We hope to have the transaction completed during the third calendar quarter of 2010.The additional capital raised in the conversion will allow us to increase our lending limit as well as to respond to strategic growth opportunities that may arise. With the continued loyalty of our customers, the support of our shareholders and the dedication of our employees, we look forward to another year of positive results. Sincerely, Andrew F.
